DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of the Claims
2.	Claims 1-19, 21, 27-28 are currently pending.  Applicant has provisionally elected without traverse the Group II claims 8-12 in an interview with Agent Cara Mosley on 05/12/2021. Claims 1-7, 13-19, 21, 27-28 are withdrawn as being drawn to non-elected inventions. This office action is the first office action on the merits of the claims. 

                                                       REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a curable formulation comprising a reaction product of electron poor monomers.
Group II, claim(s) 8-12, drawn to a curable formulation comprising a reaction product of ionic/salt containing monomers.
Group III, claim(s) 13-16, drawn to a curable formulation comprising a reaction product of alkylene monomers.
Group IV, claim(s) 17-19, drawn to a cured composition.
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a curable formulation of a reaction product of monomers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ELCE (US 2016/0326292 A1).  ELCE teaches a polymer composition having a polymer comprising at least one malemide type monomer (paragraph 0047).  This polymer is indicated to be a reaction product of at least one malemide monomer (paragraph 0123 and 0077) which corresponds to the electron poor monomers of incident claim 1 ( incident claim 2 indicates that maleimides are electron poor monomers). The monomer is indicated to be reacted with initiators (paragraph 0124). The composition that includes the polymer is indicated to further containing a photoactive compound and an epoxy resin (paragraph 0132). The composition is indicated to be such that a heating can cause crosslinking of portions of the polymer with the epoxy additive thereby causing curing of the polymer composition (paragraph 0161). This indicates that the composition is a curable composition which corresponds with the claimed curable formulation.  As such ELCE teaches special technical feature of a curable formulation comprising a reaction product of a monomer and optionally an additional monomer, and optionally one or more catalysts or accelerators and optionally a capping or chain transfer agent and as such there is no unity among the claim set. 
Additionally several 102 rejections are made below concerning claim 8 which would also teach the special technical feature and would also indicate that there is not unity among the claim set. 


Agent Cara Mosley on 05/12/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 13-19, 21, 27-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 8 the claim recites “a curable formulation, the formulation comprising a reaction product of 
one or more ionic/salt containing monomers;” and then lists additional components separated by semicolons, which renders the claim indefinite as it is not clear if the claim indicates that the reaction product is only of the one or more ionic/salt containing monomers and the additional components are only present in the formulation or if the only indicated component of the formulation is the reaction product which is made from all of the indicated components.  
Concerning claim 11 the claim recites “3-mercapto-1-propansulfonic acid, sodium salt” which renders the claim indefinite as it is not clear what is indicated by sodium salt. Is this an indication of the sodium salt of 3-mercapto-1-propansulfonic acid? An indication of any sodium salt?
Claims 9-10 and 12 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 3,991,235.
Concerning claim 8-10 Miller teaches a partially neutralized polymeric material that has cure characteristics (column 1 lines 49-55) which is further indicated to be part of a composition that can be heated and cured (column 4 lines 10-20 and claim 1). This polymer is indicated to be a partially neutralized polymeric material having  acid functionality (column 1 liens 49-55)
Miller teaches a particular example of a this polymer which is used in a curable composition, that is made from ethyl acrylate, meth methacrylate, hydroxyethyl methacrylate and methacrylic acid (column 4 lines 24-50).  This polymer is then indicated to be partially neutralized with sodium carbonate and sodium hydroxide (column 4 lines 50-60).  This would indicate that some of the methacrylic acid would be present in the form of a sodium salt, which would correspond to a structure which would be the same as if some sodium methacrylate had be polymerized in place of the methacrylic acid.
Miller does not specifically indicate that the polymer is a reaction product of a salt containing monomer monomer and a monomer capable of forming solvent soluble polymers.  The hydroxylethyl methacrylate would be considered to be a monomer capable of forming solvent soluble polymers  particularly as it is one of the claimed monomers of this group in claim 10.  The salt containing monomer of Miller is indicated to be formed after the reaction by partial neutralization instead of before the 
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
	As such the structure of the partially neutralized polymer would have the same structure as if it was made by reacting a sodium methacrylate monomer as a partial replacement of the methacrylic acid monomer used in Miller. The sodium methacrylate monomer is one of the particularly indicated monomers of claim 9.  This indicates that the polymer of Miller has the same chemical structure as the reaction product which is claimed and as such would meet the claimed limitations. 
Concerning claim 11 the catalysts are indicated to be optional and the claims as are currently indicated do not require that the catalyst be actually used. While polymerization initiators are indicated to be used in the reaction indicated by Miller there is no indication of a catalyst or an accelerator.  It should also be noted that accelerators in particular would not alter the chemical structure of the final 
Concerning claim 12 the exemplary polymer of Miller was made without any capping or chain transfer agent (column 4 lines 24-52), and the claim as is currently drafted indicates that the capping or chain transfer agent is optional and need not be present. As such the curable formulation of Miller that includes the exemplary polymer meets the claimed limitations. 

6.	Claims 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurugi (US 2003/0199655 A1).
Concerning claim 8 Yurugi teaches a reactive diluent composition that is a part of a curable composition (abstract). The reactive diluent is indicated to be capable of being formed by a method which comprises subjecting an alkali or alkaline earth metal salt of (meth)acrylic acid and a halogen containing vinyl ether to a esterification reaction (paragraph 0022).  The salt of (meth)acrylic acid would correspond to the claimed salt monomer and the halogen containing vinyl ether would correspond to the claimed monomer capable of forming solvent soluble polymers as the vinyl ether would be capable of polymerizing with water soluble monomers such as acrylic acid and other water soluble ethylenically unsaturated monomers, do to the presence of the vinyl ether group having an ethylenically unsaturated group.  As such since the reactive diluent of Yurugi can be made in this way it would correspond to the claimed reaction product and the formulation of Yurugi would correspond to the claimed curable formulation, meeting the claimed limitations. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Concerning claim 9 Yurugi teaches that the reactive diluent can be made by subjecting an alkali metal salt of (meth)acrylic acid and a halogen containing vinyl ether to a esterification reaction (paragraph 0022).  However the reactive diluent this is indicated to form does not include that alkali ion indicating that this ion is removed in the reaction which used to form the reactive diluent. As such the reactive diluent would have the same structure which is formed by sodium (meth)acrylate as this is an example of a alkali metal salt, and is one of the claimed monomers.  Since the indication of the reaction product is a product by process limitation and Yurugi teaches the same product Yurugi meets the claimed limitations. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Concerning claims 11-12 Yurugi does not teach the indicated reaction components with either a catalyst or a chain transfer agent.  However both of these components are optional and are not required to be present by the claims as are currently drafted.  As such the formulation of Yurugi meets the claimed limitations. 

7.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terauchi (US 2003/0129421 A1 as is evidenced by Asai (US 2011/0001720 A1).
Concerning claim 8 Terauchi teaches a curable composition (paragraph 0001) which includes an inorganic oxide fine particles having a side chain that has a functional group (paragraphs 0023).  Terauchi teaches that an example of this includes a method of radically polymerizing at least one kind of monomer having an epoxy group in the presence of a silica sol having a mercapto group (paragraph 0091). Examples of the epoxy group monomer include glycidyl (meth)acrylate and epoxycyclohexyl methyl (meth)Acrylate and the like (paragraph 0092) which would be monomers that would be capable of forming solvent soluble polymers.  It is indicated that after this a compound having a carboxyl group and a (meth)acryloyl group is added to the polymer (paragraph 0099) and the epoxy group In the 
Terauchi does not particularly teach that the compound having a carboxyl group and a (meth)acryloyl group is an ionic monomer. 
Asai is drawn to curable compositions and indicates that a polycarboxylic acid is a polyanion (paragraph 0025-0026). 
This provides evidence that carboxylic acid groups of the compound having a carboxyl group and a (meth)acryloyl group of Terauchi are anionic groups and so the compound would be a ionic compound while the presence of the (meth)acryloyl group would make the compound a monomer. 
Therefor the exemplary indication of the inorganic oxide fine particles of Terauchi which are made from a silica sol having a mercapto group, an epoxy group containing monomer such as glycidyl (meth)acrylate, and a monomer that has both a carboxyl group and a (meth)acryloyl group would correspond to the claimed reaction product and as such Terauchi would teach  the claimed curable formulation. 

8.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terauchi (US 2003/0129421 A1 as is evidenced by Asai (US 2011/0001720 A1).
Concerning claim 11 Terauchi as is evidenced by Asai teaches the formulation of claim 8 as is indicated above. Terauchi further teaches that the indicated reaction product can use triethylene diamine as a catalyst for the reaction between a glycidyl group and a carboxyl group (paragraph 0102).  Triethylene diamine is one of the claimed catalysts. The use of a catalyst does not particularly change the final structure of a reaction product but simply makes the reaction occur faster.  As such already 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Alternatively it would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed triethylene diamine catalyst to make the reaction product of Terauchi because Terauchi teachers that triethylene diamine is a useful catalyst for the reaction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu (US 5,344,880).
Concerning claim 8 Nambu teaches a composition including a hydroxyl group containing acrylic resin and a curing catalyst (abstract) which is capable of being cured (column 14 lines 45-65) and so would be a curable formulation. 

Nambu does not specifically indicate that an ionic or salt containing monomer is present in the hydroxyl group containing polymer which is part of the curable formulation. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the salt form of a carboxylic acid monomer such as maleic acid, fumaric acid, or itaconic acid as part of the hydroxyl containing polymer of Nambu to give the claimed reaction product because Nambu teaches that these monomers can be a part of the hydroxyl group containing polymer which is in the curable formulation. This polymer would correspond to the claimed reaction product. 
Concerning claim 10 Nambu teaches that hydroxyl containing monomers include monomer such as 2-hydroxyethylacrylate or methacrylate or methacrylate or 2-hydroxypropylacrylate or methacrylate (column 2 lines 5-15) which are among the listed monomers. 
because Nambu teaches that the monomers among the claimed list as exemplary hydroxyl containing monomers. 
Concerning claim 11 Nambu does not teach that a catalyst is used in the reaction to make the hydroxyl group containing polymer.  The claim as is currently drafted does indicates that the catalyst is optional and need not be used in the reaction to make the reaction product. As such the polymer of Nambu corresponds to the claimed reaction product and meets the claimed limitations. 
Concerning claim 12 Nambu further teaches that a chain transfer agent can be used in the reaction to make the hydroxyl containing polymer and can be n-dodecyl mercaptane, t-dodecyl mercaptane or n-butyl mercaptane (column 3 lines 15-25). All of these exemplary chain transfer agents are listed among the claimed chain transfer agents or capping agents. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed chain transfer agent because to make the indicated reaction product because Nambu teaches that the polymerization of the hydroxyl containing polymer can include a chain transfer agent gives that all of the examples of chain transfer agent are among the claimed chain transfer agents.
 
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi (US 2003/0129421 A1 as is evidenced by Asai (US 2011/0001720 A1).
Concerning claim 10 Terauchi in as is evidenced by Asai teaches the formulation of claim 8 as is indicated above. 
Terauchi does not specifically teach that the monomers must include one of the indicated monomers capable of making a water soluble polymer

It would have been obvious to use one of the claimed monomers capable of making a water soluble polymer to make the reaction product of the curable formulation of Terauchi because Terauchi teaches that these monomers can be used in the reaction product.  

                                                                                       Conclusion
11.	Claims 8-12 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID L MILLER/               Examiner, Art Unit 1763 

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763